DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
In re page 8, Applicants state, with respect to non-statutory double patenting rejection, without any concessions regarding the scope or substance of this rejection, Applicant would submit a Terminal Disclaimer upon allowance of the pending claims, provided this rejection is still outstanding at the time of allowance.
In response, since the Terminal Disclaimer has not been filed, claims are again rejected under non-statutory double patenting as set forth below.
In re pages 8-9, applicants respectfully contends that Cok’s technique, which is very old and relates to an archaic technique for achieving automatic color balancing of color images for subsequent display on a color monitor in a film to video transfer 
In response, the examiner respectfully disagrees. Shi et al discloses a display apparatus capable of adjusting gamma and brightness. Cok teaches an apparatus for achieving automatic color balancing in a film to video transfer system having gamma correction circuit. Both references are related to gamma correcting technique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the two references as proposed by the examiner because they are related to gamma correcting technique.
In re pages 9-10, applicants argue, with respect to claim 42, that Shih’s technique for adjusting gamma and brightness based on ambient light is not the same as having a lookup table to determine color compensation of content based on the one or more ambient colors and wherein the sensory input data is further referenced against a conversion matrix offering a color conversion pattern that is applied to pixels of the content of the look up table as recited by claim 42. Accordingly, for at least the reasons set forth above, Applicant respectfully requests the withdrawal of the rejection of claim 42 and its dependent claims.
In response, the examiner respectfully disagrees. It is noted that Shih discloses a display apparatus for adjusting gamma and brightness based on ambient light. 
In re page 10, applicants state that the remaining claims are allowable for the same reasons as discussed in claim 42 above.
In response, as discussed above with respect to claim 42, the combination of Shih and Cok discloses all the claimed limitations of claim 42.
                                                  Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.	Claims 42, 45-47, 50-52, 55-57 and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-7 of U.S. Patent No. 10,410,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 42 of this application, claim 1 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 42 of this application. Thus, claim 42 of this application is anticipated by claim 1 of U.S. Patent No. 10,410,590 B2 and is rejected under nonstatutory double patenting.
Regarding claim 45 of this application, claim 3 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 45.
Regarding claim 46, claim 1 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 42 above, except for providing the claimed wherein the one or more processors include at least one graphics processor coupled to at least one application processor. The capability using of the one or more processors include at least one graphics processor coupled to at least one application processor is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the one or more processors include at least one graphics processor coupled to at least one application processor into claim 1 of U.S. Patent No. 10,410,590 B2 in order to improve the interface with graphics.

Regarding claim 50 of this application, claim 6 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 50.
Claim 51 of this application is rejected for the same reason as discussed in claim 46 of this application above.
Regarding claim 52 of this application, claim 7 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 52 of this application. Thus, claim 52 of this application is anticipated by claim 7 of U.S. Patent No. 10,410,590 B2 and is rejected under nonstatutory double patenting.
Regarding claim 52, claim 1 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 42 above, except for providing the claimed at least one non-transitory computer-readable medium. The capability of using at least one non-transitory computer-readable medium such as ROM and RAM along processor is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known non-transitory computer-readable medium coupled to at least processor into claim 1 of U.S. Patent No. 10,410,590 B2 in order to improve the interface.
Regarding claim 55 of this application, claim 3 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 45.

Regarding claim 57, claim 1 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 42 above, except for providing the claimed memory. The capability using of memory such as ROM and RAM along processor is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known memory coupled to at least processor into the combination of claim 1 of U.S. Patent No. 10,410,590 B2 and Cok’s system in order to improve the interface.
Regarding claim 60 of this application, claim 3 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 45.
Claim 61 of this application is rejected for the same reason as discussed in claim 46 of this application above.
6.	Claims 43-44, 48-49, 53-54, and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7 of U.S. Patent No. 10,410,590 in view of Cok (U.S. Patent No. 4,945,406). 
Regarding claim 43 of this application, claim 1 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 43, except for providing the claimed wherein the conversion matrix is based on predefined color conversion criteria, and wherein the color conversion pattern is based on parameter compensation ratios associated with the colors. Cok teaches that a gamma correction having the conversion matrix being based on predefined color conversion criteria, and wherein the color conversion pattern being based on parameter compensation ratios associated with the colors (col. 9, line 59 to 
Regarding claim 44 of this application, claim 2 of U.S. Patent No. 10,410,590 B2 recites all the limitations of claim 44, except for providing the claimed wherein the lookup table comprises a non-linear chromatic compensation lookup table based on input parameters indicating color compensation patterns for the one or more ambient colors of the environmental light. However, Cok teaches that a gamma correction having a lookup table comprising a non-linear chromatic compensation lookup table based on input parameters indicating color compensation patterns for the one or more ambient colors of the environmental light (col. 9, line 59 to col. 10, line 28 and col. 19, lines 50-58). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gamma correction as taught by Cok into claim 2 of U.S. Patent No. 10,410,590 B2’s system in order to increase the quality of the video signal to be displayed on the display device.
Claim 48 of this application is rejected over claim 4 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 43 above.
Claim 49 of this application is rejected over claim 5 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 44 above.
Claim 53 of this application is rejected over claim 7 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 43 above.

Claim 54 of this application is rejected over claim 2 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 44 above.
Claim 58 of this application is rejected over claim 1 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 43 above.
Claim 59 of this application is rejected over claim 2 of U.S. Patent No. 10,410,590 B2 in view of Cok for the same reason as discussed in claim 44 above.
 Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 42-61 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2009/0237423 A1) in view of Cok (U.S. Patent No. 4,945,406).
In considering claim 42, Shih et al. discloses all the claimed subject matter, note 1) the claimed one or processors coupled one or more sensors, the one or more processors to: receive sensory input data indicating one or more ambient colors based on real-time or periodic chromatic monitoring of environmental light surrounding the apparatus is met by the gamma and brightness sensing circuit 310 (Fig. 3, page 2, paragraph #0020 to paragraph #0021), 2) the claimed refer the sensory input data against contents of a lookup table to determine color compensation of content based on 
However, Shih et al. explicitly does not disclose the newly added limitation wherein the sensory input data is further referenced against a conversion matrix offering a color conversion pattern that is applied to pixels of the content of the lookup table.
Cok teaches that a gamma correction having the lookup table comprises a conversion matrix offering a color conversion pattern that is applied to pixels of the content of the lookup table (col. 9, line 59 to col. 10, line 28 and col. 19, lines 50-58, the color cross-talk matrix anticipates the claimed conversion matrix). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gamma correction as taught by Cok into Shih et al.’s system in order to increase the quality of the video signal to be displayed on the display device.
In considering claim 43, the claimed wherein the conversion matrix is based on predefined color conversion criteria, and wherein the color conversion pattern is based 
In considering claim 44, 1) the claimed wherein the one or more processors are further to trigger the one or more sensors to sense the one or more ambient colors, and monitor the one or more sensors and the sensing of the one or more ambient colors is met by the gamma and brightness sensing circuit 310 (Fig. 3, page 1, paragraph #0007 and page 2, paragraph #0020 to paragraph #0021 of Shih et al.), and 2) the claimed wherein the lookup table comprises a non-linear chromatic compensation lookup table based on input parameters indicating color compensation patterns for the one or more ambient colors of the environmental light is met by the gamma correction having the lookup table comprises a nonlinear chromatic compensation lookup table based on input parameters (col. 9, line 59 to col. 10, line 28 of Cok).
In considering claim 45, the combination of Shih et al. and Cok disclose all the limitations of the instant invention as discussed in claim 42 above, except for providing 
In considering claim 46, the combination of Shih et al. and Cok discloses all the limitations of the instant invention as discussed in claim 42 above, except for providing the claimed wherein the one or more processors include at least one graphics processor coupled to at least one application processor. The capability using of the one or more processors include at least one graphics processor coupled to at least one application processor is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the one or more processors include at least one graphics processor coupled to at least one application processor into the combination of Shih et al. and Cok’ system in order to improve the interface with graphics.

Claim 48 is rejected for the same reason as discussed in claim 43 above.
Claim 49 is rejected for the same reason as discussed in claim 44 above.
Claim 50 is rejected for the same reason as discussed in claim 45 above.
Claim 51 is rejected for the same reason as discussed in claim 46 above.
Claim 52 is rejected for the same reason as discussed in claim 42 above with the claimed at least one non-transitory computer-readable medium having stored thereon (FIG. 3, memory unit 330, page 2, paragraph #0020 of Shih et al.). 

Claim 53 is rejected for the same reason as discussed in claim 43 above.
Claim 54 is rejected for the same reason as discussed in claim 44 above.
Claim 55 is rejected for the same reason as discussed in claim 45 above.
Claim 56 is rejected for the same reason as discussed in claim 46 above.
Claim 57 is rejected for the same reason as discussed in claim 42 above with the claimed memory (FIG. 3, memory unit 330, page 2, paragraph #0020 of Shih et al.). 
Claim 58 is rejected for the same reason as discussed in claim 43 above.
Claim 59 is rejected for the same reason as discussed in claim 44 above.
Claim 60 is rejected for the same reason as discussed in claim 45 above.
Claim 61 is rejected for the same reason as discussed in claim 46 above.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

February 27, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422